DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, drawn to a method for candidate recommendation using machine learning on documents, classified in CPC class G06Q 10/063112, skill-based matching.
Claims 12-17, drawn to a system for using a course search query parser which vectorizes documents and content, classified in CPC class G06Q 10/06315, needs based resource requirements.
Claims 18-20, drawn to a computer implement method ranking a subset of scores using a document embedding technique, topic modelling technique, or bag of words technique, classified in CPC class G06F16/24578, using rankings in query managment.

Inventions I, II, and III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has separate utility such as the distance metric is one of a Euclidean distance, a cosine similarity, a cosine distance, a Manhattan distance, a Jaccard similarity, and a Mahalanobis distance and there is a job with a job code, whereas sub-combination II has separate utility such as a course search query parser that performs an initial ranking of the plurality of candidate documents according to a distance metric between the candidate vector representing the candidate document and the objective vector and selects a subset of the plurality of candidate documents according to the initial ranking; and a learning to rank query parser comprising: a feature generator that generates a feature vector for each of the subset of the plurality of candidate documents, and whereas sub-combination III has separate utility such as a course search query parser that performs an initial ranking of the plurality of candidate documents according to a distance metric between the candidate vector representing the candidate document and the objective vector and selects a subset of the plurality of candidate documents according to the initial ranking; and a learning to rank query parser comprising: a feature generator that generates a feature vector for each of the subset of the plurality of candidate documents, the feature vector including a first set of at least one feature derived from a first vectorized representation of content from one of the candidate document and the objective document and at a second set of at least one feature derived from a second vectorized representation of content from the one of the candidate document and the objective document, wherein the first vectorized representation is not derived from the second vectorized representation and the second vectorized representation is not derived from the first vectorized representation; and a machine learning model that generates a score for each of the subset of the plurality of candidate documents from the generated feature vector and ranks the subset of the plurality of candidate documents according the scores generated at the machine learning model to provide a ranked candidate list.

13. The system of claim 12, wherein feature generator generates the first vectorized representation to include a vector representing the candidate document and generated via one of a document embedding technique and a topic modelling technique and generates the second vectorized representation to include a vector representing the candidate document and generated via the other of the document embedding technique and the topic modelling technique.

14. The system of claim 12, wherein feature generator generates the first vectorized representation to include a vector representing the candidate document and generated via one of a bag of words technique and a topic modelling technique and generates the second vectorized representation to include a vector representing the candidate document and generated via the other of the bag of words technique and the topic modelling technique.

15. The system of claim 12, wherein feature generator generates the first vectorized representation to include a vector representing the candidate document and generated via one of a document embedding technique and a bag of words technique and generates the second vectorized representation to include a vector representing the candidate document and generated via the other of the document embedding technique and the bag of words technique.

16. The system of claim 13, wherein the feature generator generates the first vectorized representation to include a first vector representing the frequency of occurrence of a selected vocabulary of terms in the candidate document and a second vector representing the frequency of occurrence of a selected vocabulary of terms in the objective document, and the first set of at least one feature derived from the first vectorized representation includes an Okapi BM25 score for at least a portion of the objective document against at least a portion of the candidate document.

17. The system of claim 13, wherein each of the plurality of candidate documents represents a candidate for a job, the objective document represents a job, and the feature vector further includes a portion of a job code representing the job, wherein the job code is provide to a user to select the portion of the job code.

18. A computer implemented method for candidate recommendation comprising: generating candidate vectors from a plurality of candidate documents, each representing an associated candidate of a plurality of candidates; performing an initial ranking of the plurality of candidate documents according to a distance metric between the candidate vector representing the candidate document and an objective vector generated based on an objective document; selecting a subset of the plurality of candidate documents according to the initial ranking; generating a feature vector for each of the subset of the plurality of candidate documents, the feature vector including a first set of at least one feature derived from a first vectorized representation of content from one of the candidate document and the objective document, generated via one of a document embedding technique, a topic modelling technique, and a bag of words technique, and at a second set of at least one feature derived from a second vectorized representation of content from the one of the candidate document and the objective document, generated via another of the document embedding technique, the topic modelling technique, and the bag of words technique. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together.
Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683     
1/16/2022